                  Case 1:20-cv-10842-LGS Document 20 Filed 01/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 JEFFREY JAKUBIAK,                                                :
                                              Plaintiff,          :
                                                                  :         20 Civ. 10842 (LGS)
                            -against-                             :
                                                                  :                ORDER
 QUANTUMSCAPE CORPORATION,                                        :
                        Defendant.                                :
                                                                  :
 --------------------------------------------------------------   X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 22, 2020, Defendant removed this putative class action from state court

and, on December 28, 2020, filed a pre-motion letter, proposing to file a motion to dismiss (Dkt. No. 7);

        WHEREAS, Plaintiff filed a response, indicating that he intends to file a motion to remand by January

21, 2021, which is thirty days after the date of removal (Dkt. No. 18). Per 28 U.S.C. § 1447, a motion to

remand based on any defect other than lack of subject matter jurisdiction must be made within thirty days

after the filing of the removal notice;

        WHEREAS, the parties filed a joint status letter and proposed case management plan, indicating that

they are amenable to settlement discussions (Dkt. No. 19). The joint materials also provide that Defendant

seeks a stay pending resolution of his motion to dismiss, which Plaintiff opposes. It is hereby

        ORDERED that the January 14, 2021, conference is CANCELLED. The parties shall engage in

settlement discussions, and a settlement referral will issue separately. The parties shall file a joint status letter

within two business days of the completion of settlement conference, apprising the Court of the outcome of

settlement discussions. If the case is not resolved, the Court will enter a cross-motion briefing schedule for

Plaintiff’s anticipated motion to remand and Defendant’s proposed motion to dismiss, with the Plaintiff’s

motion to remand due within two weeks of the completion of settlement conference. Discovery is stayed

pending settlement discussions and resolution of the parties’ motions if filed.

Dated: January 12, 2021
       New York, New York
